IN THE SUPREME COURT OP THE STATE OF DELAWARE

ID. No. 0903021873 (S)
Plaintif’f` Below~
Appellee.

MATTHEW M. PI-ILIPOT §
§ No. 240, 2017
Defendant Below- §
Appellant, §
§
v. § Court Below_Superior Court-
§ of the State of Delaware
STATE OF DELAWARE, §
§
§
§

Submitted: June 30, 2017
Decided: July 14, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 14‘h day of July 2017, after careful consideration of the opening brief
and the State’s motion to aftirm, it is clear that the judgment below should be
affirmed on the basis of, and for the reasons assigned by, the Superior Court in its
well-reasoned decision dated May 24, 2017, The Superior Court did not err in
concluding that Phlipot’s second motion for postconviction relief was untimely and
repetitive and that Phlipot had failed to overcome these procedural hurdles.

NOW, TI-[EREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

THE COURT:

 

Justice